Brown, Judge:
I feel constrained to dissent because the majority holding, in my opinion, has the effect of increasing the duty paid by levying it on practically a “retail” instead of a “wholesale” basis, as the Congress contemplated, and so expressed itself. Finding that the usual quantity sold is one article, whether sold to the dealer at wholesale, or to the consumer at retail, cannot, in my view, have such legal effect.
The statute contemplates customs taxes based upon “wholesale” transactions only.
*1023When an individual doctor or hospital buys one such X-ray machine, that, in my view, is a “retail” transaction, not a “wholesale” transaction, in legal contemplation, no matter what number of articles makes up the usual wholesale quantity, when the same thing is sold at wholesale.